Name: 2006/279/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 6 April 2006 appointing a Judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-09-29; 2006-04-13

 13.4.2006 EN Official Journal of the European Union L 104/37 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 April 2006 appointing a Judge to the Court of Justice of the European Communities (2006/279/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice and as a result of the resignation of Mr Antonio LA PERGOLA, a Judge should be appointed for the remainder of his term of office, which ends on 6 October 2006, HAVE DECIDED AS FOLLOWS: Article 1 Mr Antonio TIZZANO is hereby appointed Judge to the Court of Justice of the European Communities from the date of his swearing in until 6 October 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 April 2006. The President G. WOSCHNAGG